THE COURT
(THRUSTON, Circuit Judge,
absent) refused to permit such evidence to be given, deeming it irrelevant and immaterial.
He also offered evidence that tbe pavement was badly' done. But tbe court rejected tbe evidence; and in tbe case of Common Council v. Swann, [Case No. 3,066,] at tbe same term, decided (THRUSTON, Circuit Judge, absent) that it was only competent for tbe defendant to show that tbe contract made by tbe common council for tbe pavement was not fairly made, or fraudulent, or not with good faith.
Judgment for tbe plaintiff.